Bartlett, J.
The first bond was accepted by the clerk "as satisfactory for the time with the express understanding” that a new one should be filed if required; and a new one being required the bond in *434suit was filed according to this previous arrangement. The terms of the latter bond are broad enough to cover all damages occasioned to the plaintiff by the injunction, and the purpose of the bond as well as the spirit of the 36 th of our rules in chancery require us so to construe it; and this construction is in accordance with the general practice in this State in similar cases. Great Falls Co. v. Worster, 45 N. H. 111; see Hodgdon v. Merrill, 26 N. H. 20; Pettengill v. McGregor, 12 N. H. 189.
It is unnecessary to inquire whether under the condition of this bond the plaintiff is or is not entitled to recover his expenses in defending the suit in equity, or whether the point in fact decided in Bank v. Heath; 45 N. H. 524, is involved in that question, for no exception to the rilling of the court upon this point was taken by the defendants, who are the only party asking that the verdict be set aside.
The injunction expressly forbade the plaintiff to carry passengers to or from the depot in Exeter, &c., and this would prevent the plaintiff from so carrying them between that depot and places outside of Exeter, and there is nothing to limit the terms of the injunction in this respect; and therefore the decision in the original suit in equity, Towle v. Towle, (Rock. Dec. T. 1862,) is not in point, for although the terms of the bond in question there were similar to those of the injunction, the court in effect held that this bond was to be construed with another bond given by the obligee to the obligor in the former at the same time and as part of the same transaction.
By signing the bond in suit with Levi Cf. Towle, the plaintiff in the suit in equity, the sureties voluntarily assumed such a connection with that suit, that they are concluded by the decree in it in the present suit upon the bond so far as the same matters are in question. Great Falls Co. v. Worster, 45 N. H. 111; Heard v. Lodge, 20 Pick. 53; Willey v. Paulk, 6 Conn. 74; Sturgess v. Knapp, 33 Vt. 521; Rapelye v. Prince, 4 Hill 123; Black v. Caruthers, 6 Humph. 87; Howling v. Poluck, 18 Cala. 625; Warner v. Matthews, 18 Ill. 86. The rulings and instructions of the court upon this point were therefore correct. There must be

Judgment on the verdict.